UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1793



PETER ARSENEAULT, a minor by his parents and
next friends Joseph and Jane Arseneault,

                                               Plaintiff - Appellant,

             versus


PRINCE WILLIAM COUNTY SCHOOL BOARD,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-01-725-A)


Submitted:    November 7, 2002            Decided:     November 26, 2002


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Peter Arseneault, Appellant Pro Se. Mary Ellen McGowan, SICILIANO,
ELLIS, DYER & BOCCAROSSE, Fairfax, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Peter Arseneault, by his next friends and parents, Joseph and

Jane Arseneault, appeal the district court’s order granting summary

judgment in favor of Prince William County School Board on his

claim that the School Board denied him a free appropriate public

education in violation of the Individuals with Disabilities in

Education Act (IDEA), 20 U.S.C. §§ 1400-1487 (2000).       We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Arseneault v. Prince William County Sch. Bd.

No. CA-01-725-A (E.D. Va. June 7, 2002).    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          AFFIRMED




                                 2